Citation Nr: 0313413	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  00-13 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for bilateral pes planus 
with postoperative osteotomies and recurrent plantar 
callosities, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to October 
1963.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the benefit 
sought.  Following receipt of the veteran's timely appeal, 
the Board denied his claim by a March 2001 decision.  The 
veteran subsequently appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Remand signed by the parties, 
the Court issued an order dated in February 2002 which 
vacated the Board's March 2001 decision, and remanded the 
case back to the Board for further review.  

Following the Court's remand of the case back to the Board, 
on review of the record, the Board determined that further 
evidentiary development was necessary in order to properly 
adjudicate the claim.  Accordingly, pursuant to the authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9), the Board undertook such 
development.  Upon its completion, the veteran was provided 
notice of that development as required by Rule of Practice 
903.  See generally 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  The veteran's 
attorney submitted statements dated in March 2003 indicating 
that the veteran had no further evidence to submit in 
connection with his appeal.  Through his attorney, the 
veteran requested that the Board proceed with adjudication of 
the veteran's claim.  

As a preliminary matter, the veteran has alleged that he is 
substantially unable to obtain or retain gainful employment 
as a result of his service-connected bilateral foot 
disability.  The issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) has not previously been 
adjudicated, and is not before the Board at this time.  
Accordingly, such issue is referred to the RO for any 
necessary action.  



FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue on appeal.  

2.  The veteran's bilateral pes planus with postoperative 
osteotomies and recurrent plantar callosities is objectively 
shown to involve symptomatology consistent with pronounced 
flatfoot, with marked pronation, and extreme tenderness of 
the plantar surfaces of the feet, which is not improved by 
orthopedic shoes or appliances.  


CONCLUSION OF LAW

The criteria for assignment of a 50 percent evaluation for 
the veteran's bilateral pes planus with postoperative 
osteotomies and recurrent plantar callosities have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, and 5276 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that his service-connected bilateral 
pes planus with postoperative osteotomies and recurrent 
plantar callosities is of greater severity than reflected by 
the currently assigned 30 percent disability evaluation.  In 
addition, he asserts that his bilateral foot disability has 
had a negative impact on his ability to work.  Accordingly, 
the veteran contends that he should be entitled to a 
disability evaluation in excess of 30 percent for his 
bilateral pes planus with postoperative osteotomies and 
recurrent plantar callosities.  In such cases, the VA has a 
duty to assist the veteran in developing evidence to 
substantiate such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for an increased 
rating for his bilateral pes planus with postoperative 
osteotomies and recurrent plantar callosities.  The veteran 
has also been provided with notice of what evidence the VA 
would obtain, and the evidence he was to provide.  In that 
regard, the Board concludes that the discussions as contained 
in the initial rating decision, in the subsequent statement 
of the case and supplemental statements of the case, in the 
March 2001 Board decision, and in correspondence to the 
veteran dated in March 2001, May 2002, October 2002, and 
March 2003 have effectively provided him with sufficient 
information regarding the applicable regulations and the 
evidence necessary to substantiate his claim for an increased 
rating for his bilateral foot disability.  The Board finds 
that such documents are essentially in compliance with the 
VA's revised notice requirements.  By that correspondence, 
the veteran was advised of the evidence necessary to 
substantiate his claim for an increased rating, and what 
evidence was necessary to show that the service-connected 
bilateral foot disorder was of greater severity than 
reflected by the currently assigned 30 percent evaluation.  
In addition, by those documents, the veteran has been 
informed of what evidence the VA would attempt to obtain, and 
what evidence he was responsible for providing.  Further, via 
the above-captioned documents, the veteran was advised of the 
relevant statutes and regulations as were applicable to his 
claim, and of his rights and duties under the VCAA.  In view 
of the nature of the service-connected disability, as well as 
the evidence already obtained, the Board finds that the VA 
does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  See Quartuccio, supra.  

With respect to assistance with evidentiary development 
involving the veteran's claims for an increased rating, the 
Board concludes that all relevant medical evidence has been 
obtained, and that all relevant facts have been properly 
developed.  In short, the Board finds that all evidence 
necessary for an equitable disposition of the issue of 
entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus, with postoperative osteotomies and 
recurrent plantar callosities, has been obtained.  The 
evidence of record includes the veteran's service medical 
records, post service clinical treatment records, statements 
offered by the veteran in support of his claim, reports of VA 
rating examinations, and post service clinical treatment 
records.  In addition, the Board observes that the veteran 
appeared before a Hearing Officer at the RO and presented 
testimony in support of his claim at a personal hearing.  

By the rating examinations conducted in connection with this 
claim, the Board finds that all relevant aspects of the 
veteran's service-connected bilateral pes planus have been 
addressed to the extent practicable.  In that regard, the 
Board notes that the various rating examiners have 
substantially addressed all relevant rating criteria 
necessary to evaluate the veteran's bilateral foot disorder.  
Moreover, the veteran has not asserted that his bilateral 
foot disorder has increased in severity since the time he was 
last evaluated in October 2002, and has, in fact, requested 
that the Board proceed with the adjudication of his appeal.  
The Board finds that the rating examination reports in 
conjunction with the clinical treatment records provide a 
sufficiently accurate picture of the veteran's service-
connected bilateral foot disorder so as to allow for an 
equitable determination of that issue without requiring 
further attempts to obtain additional clinical treatment 
records which may not be available.  Accordingly, in light of 
the foregoing, and in light of its decision in this case, the 
Board concludes that scheduling the veteran for further 
rating examinations or to obtain additional clinical 
treatment records would likely result in unnecessary delay, 
and would not add anything of substance to the evidentiary 
record.  The Board is unaware of any additional relevant 
evidence which is available in connection with the veteran's 
claim, and concludes that all reasonable efforts have been 
made by the VA to obtain the evidence necessary to 
substantiate his claim for an evaluation in excess of 30 
percent for his bilateral pes planus.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required, and would otherwise be unproductive.  

Historically, the veteran's claim for service connection for 
bilateral pes planus with postoperative osteotomies and 
recurrent plantar callosities was established by a November 
1980 rating decision.  An initial 30 percent evaluation was 
assigned, effective from September 17, 1980.  In May 1999, 
the veteran submitted a claim for an increased rating for his 
bilateral foot disability, contending that the severity of 
that disability had increased.  As noted, the veteran's claim 
was denied by a November 1999 rating decision, and this 
appeal followed.  By a decision of March 2001, the Board 
denied the veteran's claim for an increased rating.  The 
veteran subsequently appealed the Board's decision to the 
Court, and pursuant to the parties' Joint Motion for Remand, 
the Court's Order of February 2002 vacated the Board's March 
2001 decision, and remanded the case back to the Board for 
further review.  

Following the return of the veteran's case, the Board 
reviewed the evidence of record in light of his contentions 
and hearing testimony, and undertook further evidentiary 
development consisting of obtaining relevant clinical 
treatment records and affording the veteran with an 
additional VA rating examination.  Upon completion of the 
development, the veteran was provided notice of such 
development as required by Rule of Practice 903.  See 
generally 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  Through correspondence 
received from the veteran's attorney, he indicated that he 
had no further evidence to submit, and requested that the 
Board proceed with its adjudication of his case.  The Board 
will proceed with its review of the veteran's appeal at this 
time.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2002).  In addition, where entitlement to service 
connection has already been established, and an increase in a 
disability evaluation is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 44, 58 (1994).  Further, where there is a 
question as to which of two disability ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10 
(2002).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2002).  An evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The applicable 
regulations, and the prohibition against pyramiding set forth 
in 38 C.F.R. § 4.14 (2002), do not prohibit consideration of 
higher ratings based on functional limitations.  Id.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 296, 261-62 (1994).  Moreover, as a general 
matter, regulations provide in substance that where no 
specific rating criteria address the specific symptomatology 
associated with a particular disability, such disability 
should be evaluated under the provisions of a diagnostic code 
where the functions affected and anatomical localization and 
symptomatology are closely analogous to that given diagnostic 
code.  See 38 C.F.R. § 4.20 (2002).  

Clinical treatment records dating from August 1996 through 
September 2002 disclose that the veteran underwent regular 
outpatient treatment for complaints related to his service-
connected bilateral pes planus.  The veteran's complaints 
generally involved severe pain, swelling, tenderness, and 
inflammation of the feet.  In addition, the veteran underwent 
repeated debridement of recurrent callosities forming on the 
soles of his feet and toes.  It was recommended that he be 
fitted for extra-wide shoes with extra arch support and 
cushioning.  A statement received from the veteran's 
podiatrist dated in July 2000 indicates that the veteran was 
unable to ambulate without pain, and that he experienced 
difficulty wearing shoes.  In addition, the podiatrist 
indicated that the veteran underwent injection and ultrasound 
therapy every three to four weeks.  In January 2002, the 
veteran indicated that without injection therapy it would be 
nearly impossible for him to ambulate independently.  A 
physician's note at that time indicated that the veteran 
should do very well with continued care.  

At his personal hearing before a Hearing Officer at the RO in 
August 2000, the veteran testified that he had worn 
orthopedic devices in his shoes for over 25 years.  He stated 
that such devices were of some benefit in between treatment 
from his podiatrist.  The veteran indicated that he had 
undergone five surgeries, the last of which was performed in 
the 1980s.  The surgery was intended to prevent recurrence of 
the veteran's callosities, but was ultimately unsuccessful as 
the calluses would reappear on a different portion of the 
plantar surfaces of the veteran's feet, the veteran 
explained.  According to the veteran, his monthly treatment 
consisted of sitting in a whirlpool, receiving a Cortisone 
injection in each foot, having his calluses and toenails 
trimmed, and after sonic treatment, re-fitting the feet for 
foot pads.  The veteran testified that he had worked as a 
supervisor for a large automobile manufacturing company since 
1966, and that he was able to use a cart to ambulate at his 
primary shop.  When he would travel to a different location, 
however, he would have to walk, and such resulted in pain.  
He offered that he worked as a tinsmith until 1993 when he 
retired due to bilateral foot pain.  The veteran testified 
that he was no longer able to climb and walk about in the 
steel framework as required by his employer.  He was 
currently employed as a supervisor since 1997 which did not 
involve such climbing or movement.  The veteran indicated 
that he walked in a manner as to minimize contact with areas 
of his feet which were callused and painful.  He further 
explained that he had to give up hobbies such as bowling and 
softball, but that he had taken up swimming because such 
activity did not require standing or walking on his feet.  
The veteran went on to state that the examiner who had 
conducted the September 1999 rating examination did not speak 
English very well, and that he had performed that examination 
in a cursory manner, and did not require him to attempt to 
walk or perform other movements.  

The report of the September 1999 VA rating examination 
discloses that the veteran was then employed as a supervisor 
at an automotive manufacturing plant, and had previously 
worked as a real estate agent.  The veteran indicated that he 
suffered from recurrent callosities since 1970, and that such 
were very painful.  In addition, he indicated that he had 
undergone foot surgery several times in the past, but that 
such surgeries were ultimately unsuccessful.  The examiner 
stated that the veteran had undergone what he characterized 
as surgery some three weeks previously performed by a 
podiatrist.  On examination, the veteran was found to be able 
to stand on his heel and toe, to walk on the heel and toe, 
and walk on the outside of each foot without difficulty.  In 
addition, he was able to squat and perform duck walking.  The 
veteran's right foot was found to have what was characterized 
as a slight deformity, a flat arch, and three nontender 
surgical scars.  The bottom of the right foot at the base of 
the big toe was found to have a dime-sized callus.  The left 
foot was also found to have several nontender surgical scars.  
Examination of the bottom of the left foot disclosed a dime-
sized area of localized tenderness at the head of the third 
metatarsal.  X-rays of the right foot were negative for 
fracture, but there was a slight valgus deformity of the 
hallux and suggestion of a previous bunionectomy and 
deformity of the proximal phalanx of the great right toe.  No 
fractures were indicated in the left foot, and there was a 
slight metatarsal valgus hallux deformity.  The examiner 
concluded with diagnoses of recurrent calluses and flat foot.  

Pursuant to the development requested by the Board, the 
veteran underwent an additional VA rating examination in 
October 2002.  The report of that examination shows that the 
veteran indicated that he was in receipt of a 100 percent 
Social Security Disability pension for his bilateral foot 
disability.  In addition, the veteran indicated that he was 
unable to work, and had retired from his job as a supervisor 
in 2000, largely due to his difficulty in walking.  The 
examiner indicated that she had reviewed the veteran's claims 
file, in addition to letters and other records received from 
the veteran's treating podiatrist.  The veteran reported 
experiencing recurrent bilateral callosities and severe foot 
pain.  In addition to pain, the veteran complained of 
experiencing weakness, stiffness, swelling, heat, redness, 
easy fatigability, and lack of endurance in both feet.  
According to the veteran, his pain was of varying degrees of 
severity depending on the type of activity engaged in, and 
the pain ultimately resulted in weakness and increased 
fatigability.  On a good day, the veteran indicated that he 
was able to walk some 50 yards, but on a bad day, he would 
only be able to walk for 50 feet.  Further, he stated that 
prolonged standing, walking, driving, and climbing or 
descending stairs created additional problems.  The veteran 
offered that his Cortisone injections were no longer 
particularly helpful.  He did not use assistive devices such 
as braces, walkers or canes, but indicated that the orthotic 
devices in his shoes made it possible for him to walk.  Many 
times, however, the veteran indicated that it was impossible 
for him to walk due to pain, and that he had undergone some 
five operations over the past 17 years, but that such surgery 
was ultimately unsuccessful.  Of some significance, the 
veteran offered that he was able to mow his own lawn, perform 
all indoor household maintenance, and to maintain his 
personal hygiene, although he had to refrain from such 
activities as bowling, dancing, and basketball due to 
bilateral foot pain.  On examination, multiple nontender 
surgical scars were noted on the right foot, but not on the 
left.  The veteran was shown to have some significant 
limitation of motion on dorsiflexion of 12 out of 20 degrees 
on both feet.  In addition, pronation and supination were 
likewise restricted.  The examiner offered that the veteran 
was additionally limited by pain and lack of endurance 
following repetitive use and during flare-ups.  The most 
significant problem involved the plantar surface of the 
forefoot, particularly over the calluses of the feet.  The 
examiner further noted that the veteran was unable to stand 
flat on his feet without the use of orthotics.  His gait was 
observed to be short-strided, and he tended to walk on the 
outer edges of his feet.  In any event, the veteran was able 
to stand upright, albeit on the lateral borders of his feet.  
He could actively supinate and pronate, and could rise on his 
toes and heels.  There were no hammertoes, high arches, or 
clawfeet.  X-rays disclosed that the veteran had bilateral 
degenerative changes with hallux valgus at the first 
metarsophalangeal joint.  The examiner concluded with 
diagnoses of flatfoot deformity of the bilateral feet with 
recurrent plantar calluses, symptomatic, with significant 
improvement in foot pain using orthopedic appliances.  
Orthopedic appliances make it possible for the veteran to 
stand briefly and walk at least 30 yards non-stop, albeit 
with pain.  In addition, the examiner stated that the 
veteran's hallux valgus deformity, bilaterally with 
degenerative joint disease was also related to his service-
connected bilateral foot disability.  With respect to the 
limiting effects of the veteran's bilateral foot disability, 
the examiner offered that the veteran experienced severe 
alterations of his occupational tasks and activities of daily 
living due to his bilateral foot disability.  Nonservice-
connected gout accounted for the veteran's noted inflammatory 
signs.  She stated that the veteran would be employable only 
at a job where he would be able to sit at will without 
required long-term prolonged standing, walking, climbing, 
lifting, or carrying heavy objects.  In addition, during 
flare-ups, the veteran would likely require the use of a 
wheelchair due to an inability to walk during such 
occurrences.  The examiner stated that the "constellation of 
occupational tasks necessary to perform his most recent 
occupational position would not likely permit these levels of 
restrictions in activity."  

The veteran's bilateral pes planus with postoperative 
osteotomies and recurrent plantar callosities is evaluated 
under the provisions set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2002).  Under those criteria, 
distinction is made between unilateral acquired flatfoot and 
bilateral acquired flatfoot.  Here, as the veteran's service-
connected disability involves both feet, the Board will 
consider only those criteria addressing bilateral pes planus.  
In any event, under the provisions found at Diagnostic Code 
5276, a 30 percent evaluation is assigned for severe 
bilateral flatfoot, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  A 50 percent rating, the highest 
evaluation available under Diagnostic Code 5276, is assigned 
for pronounced bilateral acquired flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo-achillis on manipulation, not improved by orthopedic 
shoes or appliances.  Id.  

In addition, given that the veteran has been found to have 
degenerative joint disease in his feet which has been 
attributed to his service-connected bilateral foot 
disability, the criteria found at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010 (2002) are also potentially 
applicable.  Such is considered to be akin to traumatic or 
degenerative arthritis, which is evaluated under the criteria 
found at Diagnostic Codes 5003 and 5010.  Pursuant to those 
criteria, traumatic arthritis is to be evaluated as 
degenerative arthritis under the criteria set forth at 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  Under those 
criteria, , degenerative arthritis (hypertrophic or 
osteoarthritis), established by X-ray findings, is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation, the highest rating available under 
Diagnostic Code 5003, is contemplated where there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  Note (1) to Diagnostic Code 5003 states that 
the 10 and 20 percent ratings based on X-ray findings, as set 
forth above, will not be combined with ratings based on 
limitation of motion.  Note (2) states that the 10 and 20 
percent ratings based on X-ray findings, as set forth above 
will not be utilized in rating conditions listed under 
Diagnostic Codes 5013 to 5024, inclusive.  Id.  

Here, however, the symptomatology contemplated under the 
criteria found at Diagnostic Codes 5003/5010 is incorporated 
in the evaluative criteria set forth at Diagnostic Codes 
5276.  Accordingly, the veteran would not be entitled to 
receive a separate evaluation for his degenerative joint 
disease as such would constitute "pyramiding" as explained 
at 38 C.F.R. § 4.14.  Even though degenerative joint disease 
has been found to be a component of the veteran's service-
connected bilateral foot disorder, the evaluative criteria 
found at Diagnostic Code 5276 would afford him a higher 
rating, and as such, will be the criteria under which his 
disability is rated.  Moreover, while limitation of range of 
motion may also be considered to be a component of his 
service-connected bilateral foot disability, the criteria 
found at Diagnostic Code 5276 incorporate such limitation of 
motion, and in any event, would afford the veteran a higher 
disability rating.  See generally 38 C.F.R. § 4.14.  

After a thorough review of the objective medical evidence 
contained in the veteran's claims file, and after applying 
such evidence to the applicable schedular criteria, the Board 
finds that the evidence supports a grant of a 50 percent 
evaluation for the veteran's service-connected bilateral pes 
planus with postoperative osteotomies and recurrent plantar 
callosities.  Here, there is no question that the veteran's 
bilateral foot disability involves significant functional 
impairment due to pain and weakness.  Such symptomatology is 
incorporated in the criteria for assignment of a 30 percent 
evaluation under Diagnostic Code 5276.  Here, however, the 
Board finds that given the results of the most recent VA 
rating examination of October 2002, the veteran has been 
shown to experience extreme tenderness of the plantar 
surfaces of his feet, particularly after repeated standing or 
walking, and he is unable to walk for distances beyond 50 
yards.  In addition, the examining physician offered that 
during flare-ups, the veteran would be effectively precluded 
from walking, and would require the use of a wheelchair.  

In reaching the decision to grant an increased 50 percent 
evaluation for the veteran's bilateral pes planus with 
postoperative osteotomies and recurrent plantar callosities, 
the Board notes that not all of those criteria found at 
Diagnostic Code 5276 for assignment of a 50 percent 
evaluation have been met.  For example, the veteran has not 
been shown to manifest what could be characterized as 
"severe spasm of the tendo-achillis on manipulation, and his 
foot problems are somewhat improved by the use of orthopedic 
shoes."  Here, however, the Board observes that orthopedic 
shoes are required in order for the veteran to be able to 
stand and walk, otherwise he would be unable to use his feet.  
The Board concludes, therefore, that the veteran's overall 
symptomatology, given its demonstrated severity, is most 
consistent with the criteria for assignment of a 50 percent 
evaluation under Diagnostic Code 5276.  See generally 
38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, supra.  Accordingly, 
the veteran's appeal is granted.  

The Board's decision in this case does not preclude it from 
consideration of the veteran's claim on an extraschedular 
basis.  The potential application of 38 C.F.R. § 3.321(b)(1) 
(2002) has been considered.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Board has carefully 
considered the veteran's contentions in this case.  There has 
been no showing, however, that the service-connected 
bilateral pes planus with postoperative osteotomies and 
recurrent plantar callosities has necessitated frequent (or 
any) periods of hospitalization following service, or 
otherwise renders impracticable the application of the 
regular schedular standards.  Here, the Board recognizes that 
the veteran has sought and received regular treatment for his 
bilateral foot disorder, and that the pain he experiences has 
resulted in what a VA rating examiner has characterized as 
"a limited constellation of occupational tasks" available 
to him.  In the first instance, the severity of the veteran's 
objectively demonstrated symptomatology formed the basis for 
the Board's decision to award an increased 50 percent 
evaluation for the veteran's bilateral pes planus, taking 
into consideration the veteran's objectively demonstrated 
functional impairment due to pain and the ongoing need for 
regular medical treatment.  Second, the Board observes that 
while the veteran has been unemployed for some time, and that 
he has fewer employment opportunities as a result of his 
service-connected disability, such considerations are 
inextricably intertwined with his inferred claim for TDIU 
benefits.  As reflected in the Introduction to this decision, 
such claim has been referred back to the RO for appropriate 
development.  Inasmuch as the veteran might be found to be 
entitled to an extraschedular rating based on an impaired 
ability to obtain or retain gainful employment, consideration 
of such issue is deferred pending the outcome of the 
veteran's claim for entitlement to TDIU benefits.  

The Board recognizes that the veteran does experience 
significant pain and discomfort due to pain in his feet, but 
such symptomatology was taken into consideration in the 
Board's decision to assign an increased 50 percent rating for 
his bilateral pes planus.  In that regard, the Board notes 
that the veteran has not been shown to be incapable of 
engaging in his normal daily activities.  To the extent that 
the veteran experiences functional impairment resulting from 
his service-connected disability, such has not been shown to 
have necessitated any hospitalization or other significant 
post-service medical treatment other than on an outpatient 
basis.  In other words, the Board finds that the regular 
schedular standards contemplate the symptomatology shown.  If 
his bilateral foot disability were shown to involve actual 
ankylosis or effectively the loss of use of the feet, then 
higher or separate ratings might be warranted.  Such is not 
shown in the present case, however.  

The Board also finds no evidence of an exceptional or unusual 
disability picture which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that given the degree of potential 
functional impairment resulting from the veteran's bilateral 
foot disability, such as could theoretically involve loss of 
use of the feet, the applicable rating criteria would 
contemplate higher ratings for such a disability.  See 
generally 38 C.F.R. § 4.71a, Diagnostic Code 5110 (2002) 
(contemplating assignment of a 100 percent disability 
evaluation for loss of use of the feet).  The Board has not 
found, however, the veteran's bilateral foot disability to be 
of such degree of severity as to warrant assignment of a 
higher rating under any potentially applicable diagnostic 
code on a schedular basis.  Likewise then, referral for 
consideration of an extraschedular evaluation would not be 
warranted here.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, a 50 percent evaluation for 
the veteran's bilateral pes planus with postoperative 
osteotomies and recurrent plantar callosities is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

